Title: To George Washington from Clement Biddle, 14 December 1788
From: Biddle, Clement
To: Washington, George



[Philadelphia] December 14th 1788

I received your favour of 27 Ulto Just as the Schooner Rebekah Capt. Scott was sailing for Alexandria & procured a Barrel with 4 1/2 bushels of new Red Cloverseed which I shipped by sd vessel & the Bill amt £12.12.6 to your Debit is inclosed—It is warranted to be new seed & weighs about 68 lb. ⅌ Bushel which reduces it to about 10d. ⅌ lb. the new seed had but just began to Come in & the price hardly fixed but the sellers doubt of its being lower during the Winter at least not under 9d.—I am

told that the seed from N. York is equally good with ours but depends on the Care of the Persons who Collect it to examine the parcel that Comes in—I have desired Hewes & Anthony to write to Rhode Island to Know at what it Can be got there & shall Know in a few Weeks & expect that it is the lowest Market—I have as yet found no Hollands of the fineness of your Pattern —After Constant Enquiry of all the shippers for Hispaniola & Constant refusals to Purchase I at last sold the remaining Herrings at 16/ ⅌ Barl I had retailed 6 a 18/9, on delivery and overhawling by our sworn Inspector only twenty five Barls were good—these were repacked & fresh salted the remainder were Condemned & indeed some quite Rotton—the shad are yet unsold & have used every method in my Power to make the best of the Fish which I am sorry will turn out so very bad an Adventure I will get the Charges & Close the sales of the Herrings—Capt. Scott sailed five days ago with the seed. Cap. Ellwood is arrived here.

C. Biddle

